Exhibit 10.3 INVENTORY PURCHASE AGREEMENT THIS INVENTORY PURCHASE AGREEMENT (this “Agreement”) is entered into on October 8, 2007 between Reagents Applications, Inc., a Delaware corporation (“RAI”) located at 8225 Mercury Court, San Diego, CA 92121 and Cliniqa Corporation, a California corporation (“Cliniqa”) located at 774 Twin Oaks Valley Road, San Marcos, CA 92069. RECITAL A.RAI and Cliniqa have entered into an Asset Purchase Agreement (“Purchase Agreement”) dated October 8, 2007 whereby Cliniqa has agreed to buy specified assets of Reagents Applications, Inc., a wholly owned subsidiary of Hemagen Diagnostics, Inc (“Hemagen”). B.Cliniqa desires to purchase inventory from RAI. C.RAI has agreed to supply such inventory to Cliniqa on the terms and conditions set forth in this Agreement. NOW THEREFORE, in consideration of the mutual covenants and consideration set forth herein, and intending to be legally bound hereby, the parties hereto agree as follows: 1.DEFINITIONS. 1.1 “Effective Date” shall mean the date first set forth in the first paragraph of this Agreement. 1.2 “Party” or “Parties” shall mean, respectively, RAI or Cliniqa, and RAI and Cliniqa. 1.3 “Purchase Price” shall have the meaning assigned to such term in Section 3.1. 1.4“Inventory” shall mean the products listed on Exhibit A. 1.5“Term” shall have the meaning assigned to such term in Section 6.1. 1.6“Minimum Purchase Commitment” shall have the meaning assigned to such term in Section 2.2. 2.INVENTORY 2.1Inventory Selection.During the term of this Agreement, RAI shall sell to Cliniqa, and Cliniqa will purchase from RAI, free and clear of any charges, encumbrances, security interests and claims, Inventory which has been selected by Cliniqa, from Exhibit A, as Cliniqa wishes to acquire from RAI. 2.2Supply.Cliniqa shall purchase Inventory pursuant to this Agreement and be obligated to purchase a minimum of $500,000 of Inventory (the “Minimum Purchase Commitment”) during the 18 month period after the effective date.Pursuant to the Purchase Agreement, Cliniqa’s Purchase Price includes $100,000 of Inventory and thus the Minimum Purchase Commitment shall begin after Cliniqa receives $100,000 of Inventory. 2.3Acceptance of Purchase Orders.Cliniqa shall issue purchase orders under this Agreement.RAI shall accept all purchase orders that are issued in conformance with the terms and conditions of this Agreement.Upon acceptance of a purchase order, this Agreement and such accepted purchase order shall constitute a contract between Cliniqa and RAI.If there is a conflict of terms between the terms of this Agreement and any such accepted purchase order, the terms of this Agreement shall prevail. 2.4Delivery.RAI shall maintain its Inventory on a consignment basis to Cliniqa at the Raichem facility, located at 8225 Mercury Court, San Diego, CA 92121, or at another facility if Cliniqa moves its operations out of the Raichem facility.Cliniqa shall ensure that the Inventory is segregated physically from its own inventory.Cliniqa acknowledges that it shall be responsible for maintaining and safeguarding the Inventory, including maintaining all risk property damage insurance on such inventory at the replacement value, naming Hemagen as additional insured and loss payee.Cliniqa shall provide a certificate of insurance identifying such coverages on the date hereof, and Hemagen shall be provided thirty (30) days notice of cancellation. 2.5Title, Risk of Loss.Title and risk of loss, delay or damage to the Inventory shall pass to Cliniqa upon delivery. 2.6Reports, Audits.RAI shall provide Cliniqa with an inventory report, not later than 10 days after the end of each month, showing the beginning balance of the Inventory, usage of inventory during the month from issued purchase orders and the balance at the end of the month.Cliniqa agrees that it will perform spot inventory checks for certain inventory items identified by Hemagen on a monthly basis.Cliniqa also agrees that Hemagen, at its own expense, may perform a physical inventory audit at the end of each month.Hemagen shall inform Cliniqa no less than five days in advance of performing the audit.Cliniqa shall use its best efforts to aid Hemagen in its audit. 2.7Inventory Shortfall.Cliniqa agrees that any shortfall in the monthly inventory report shall constitute a purchase of Inventory and Cliniqa shall promptly issue a purchase order for Hemagen for the Inventory. 2.8Preferred Supplier.For the Term of the Agreement, Cliniqa agrees that it shall purchase Inventory solely from RAI, prior to purchasing any like inventory from a third party.If RAI desires to use any of the Inventory, it shall provide Cliniqa with a ten day written notice.If Cliniqa desires to purchase the specific Inventory, it must promptly issue a purchase order to RAI.RAI acknowledges that it will provide Cliniqa with sufficient notice on products that are scheduled for production or for which there are long lead times with other vendors.If Cliniqa does not desire to purchase the specific inventory, RAI shall issue an inventory transfer order to Cliniqa for such quantity of Inventory desired to Hemagen’s facility, and the parties shall adjust -2- consigned inventory balances accordingly.Cliniqa shall ship the product to Hemagen, or to another party, at Hemagen’s option and charge Hemagen reasonable shipping costs.Any products purchased by RAI pursuant to this Section 2.9 shall reduce the Minimum Purchase Commitment by the value of the Inventory agreed upon under this agreement. 2.9Cliniqa will have the opportunity to review the most recently completed physical inventory reports to verify that sufficient inventory exists that would be purchasable under this agreement.Should there be insufficient inventory acceptable to Cliniqa, such Minimum Purchase Commitment will be adjusted through negotiations with both Parties. 3.PURCHASE PRICE; PAYMENT TERMS. 3.1Purchase Price; Payment Terms.In consideration of the delivery of Inventory pursuant to Article 2, Cliniqa shall pay to RAI the price for each Inventory item as set forth at Exhibit A (the “Purchase Price”). 3.2Taxes.The prices stated are exclusive of any taxes, fees, duties, licenses or levies (“Taxes”) now or hereinafter imposed upon the Inventory, or use of the Inventory.Any Sales and Use Taxes related to the Reagents used by Cliniqa shall be paid by Cliniqa or in lieu thereof, Cliniqa shall provide an exemption certificate acceptable to the taxing authorities.Property taxes on the consigned inventory remain the responsibility of RAI. 3.3Payment Terms.On the 15th and the last day of each month, RAI shall invoice Cliniqa for the Inventory purchased.Payment terms are net thirty (30) days from the date of Hemagen’s invoice to Cliniqa. 3.4Final Payment.Cliniqa acknowledges that if it has not met its obligation to purchase the Minimum Purchase Commitment, net of the Inventory Credit, during the 18 months period from the effective date, Cliniqa will issue a PO for the Minimum Purchase Commitment due 18 months from the effective date and it may designate specific inventory to be transferred at the prices agreed upon under this agreement. 3.5Non-saleable Material.All material in consigned inventory reaching its expiration date or otherwise considered as outdated, spoiled, expired or for any reason unsaleable, is to be removed from inventory and not charged to Cliniqa, unless such damage to the inventory is caused as a direct result of Cliniqa’s negligence in maintaining and storing the inventory under proper storage conditions at Cliniqa’s facility.The Minimum Purchase Commitment will be reduced by the value of such inventory considered non-saleable. 4.LIMITED WARRANTY. 4.1Limited Warranty.With respect to any Inventory purchased pursuant to this Agreement, RAI makes those warranties expressly identified as “warranties” as are set forth in RAI’s current operating manual, catalog, or written guarantee covering such Inventory.Any description of the Inventory contained in this Agreement, is for the sole purpose of identifying them, and any such description is not part of the basis of the bargain, and does not constitute a warranty that the Inventory shall conform to that description.Any sample or model used in connection with this Agreement is for illustrative purposes only, is not part of the basis of the -3- bargain, and is not to be construed as a warranty that the Inventory will conform to the sample or model.No affirmation of fact or promise made by RAI, whether or not in this Agreement, shall constitute a warranty that the Inventory will conform to the affirmation or promise.THE WARRANTY SET FORTH IN THIS PARAGRAPH IS IN LIEU OF ALL OTHER WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING THOSE OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, EXCEPT WITH RESPECT TO INTELLECTUAL PROPERTY. 5.LIMITATION OF LIABILITY. 5.1LIMITATION OF LIABILITY.IN NO EVENT SHALL HEMAGEN BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT, OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH ANY ASPECT OF THIS AGREEMENT OR THE USE OR PERFORMANCE OF HEMAGEN’S PRODUCTS. 6.TERM AND TERMINATION. 6.1Term.The initial term of this Agreement shall commence on the Effective Date hereof and shall continue until the second anniversary of the Effective Date, unless terminated sooner as provided in this Agreement (the “Term”): 6.2Termination for Default.If Cliniqa breaches any material provision of this Agreement and if such breach is not corrected within thirty (30) days after Hemagen gives notice of the breach to Cliniqa, Hemagen may, without prejudice to any of its other rights conferred on it by this Agreement, in addition to any other remedies available to it by law or in equity, terminate this Agreement immediately by giving notice of the termination, effective on the date of the notice, and declare any of the Minimum Commitment amount outstanding immediately due.For any outstanding Minimum Commitment to be paid under this Section 6.2, Cliniqa may designate specific inventory to be transferred at the prices agreed upon under this agreement.The right of Hemagen to terminate this Agreement, as provided in this Section 6.2, shall not be affected in any way by its waiver or failure to take action with respect to any previous default. 6.3Termination for Insolvency.Subject to applicable bankruptcy laws, RAI may terminate this Agreement if, at any time, Cliniqa shall file in any court or agency pursuant to any statute or regulation of any state or country, a petition in bankruptcy or insolvency or for reorganization or for an arrangement or for the appointment of a receiver or trustee of it or of its assets, or if Cliniqa proposes a written agreement of composition or extension of its debts, or if Cliniqa shall be served with an involuntary petition against it, filed in any insolvency proceeding, and such petition shall not be dismissed within sixty (60) days after the filing thereof. 6.4Survival of Rights.In the event of the termination of this Agreement prior to its expiration, the obligations of the Parties theretofore accrued under this Agreement shall survive, and the rights and obligations of the Parties under Sections 2.5, 3.3,
